United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1648
                                   ___________

United States of America,             *
                                      *
           Plaintiff - Appellee,      *
                                      *    Appeal from the United States
     v.                               *    District Court for the Western
                                      *    District of Missouri.
Anthony D. Perkins,                   *
                                      *      [UNPUBLISHED]
           Defendant - Appellant.     *
                                 ___________

                             Submitted: October 13, 2008
                                Filed: March 10, 2009
                                 ___________

Before MELLOY, BEAM, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       The appellant in this case was sentenced as an armed career criminal. While it
appears Mr. Perkins may have two qualifying offenses for armed career criminal
status, that is, two robbery convictions, the third qualifying predicate is for auto
tampering. Our court has now determined that auto tampering is not a crime of
violence for purposes of armed career offender status. See United States v. Williams,
537 F.3d 969 (8th Cir. 2008).

      Accordingly, the sentence is reversed and the matter remanded for resentencing
in accordance with Williams.
                 ______________________________